Citation Nr: 0311063	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Appellant represented by:	R. A. Murray, Esq.



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to June 
1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating action by 
the RO which established service connection for renal 
calculi, and assigned a 10 percent rating for this disability 
from July 1993; granted service connection for a right knee 
disability, and assigned a 10 percent evaluation for this 
disability from July 1993; and granted service connection for 
a left knee disability, a right foot disability, and a left 
foot disability, all of which were assigned noncompensable 
(zero percent) ratings from July 1993.  The RO denied service 
connection for a low back disorder, denied service connection 
for a right shoulder disorder and denied service connection 
for a left shoulder disorder.

In May 1997, the veteran appeared and gave testimony at an RO 
hearing before the undersigned Board member.  A transcript of 
that hearing is of record.

In December 1997, the Board noted that the veteran's claims 
pertinent to his back disorder seemed to encompass 
disabilities affecting both the cervical spine and the lumbar 
spine, and remanded this case for further development, to 
include VA examinations to determine the nature and etiology 
of all disabilities involving the veteran's shoulders, his 
cervical spine, and his lumbar spine.  

Thereafter, in a November 2000 rating decision,  the RO, in 
pertinent part, granted service connection for a cervical 
spine disability and a lumbar spine disability, but denied 
service connection for a right shoulder disability and a left 
shoulder disability.  


Those issues were the subjects of a March 2001 Board 
decision, wherein service connection for a right shoulder 
disability was granted, and the issue of service connection 
for a left shoulder disability was remanded for additional 
development pursuant to 38 C.F.R. § 4.2.  



FINDINGS OF FACT

1.  To the extent possible, all identified relevant evidence 
has been obtained necessary for an equitable disposition of 
the claim.

2.  A left shoulder disorder, if extant, was not shown during 
active service; and a compensable arthritis disability of the 
left shoulder is not shown within one year of service 
discharge.  

3.  There is no competent evidence relating a distinct, 
extant, left shoulder disorder, separate from a service-
connected cervical spine disability, to the veteran's active 
service period.



CONCLUSION OF LAW

A left shoulder disability incurred in or aggravated by 
service, or caused or aggravated by service-connected 
disability, is not shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (The "VCAA")

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA 
and the implementing regulations pertinent to the issue on 
appeal are liberalizing and, therefore, applicable.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The VCAA and implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board finds that VA's duties pursuant to VCAA, where 
triggered, have been fulfilled.  First, VA shall notify the 
veteran of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103.  

In each instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information, and also of which evidence the veteran 
was to submit, and which evidence VA would attempt to obtain 
on his behalf.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record shows that the veteran was notified of the RO's 
May 1994 and November 2000 rating decisions, and of the May 
1995 statement of the case (SOC), and the November 2000 and 
November 2002 supplemental statements of the case (SSOC).  
When considered together, those documents apprised him of the 
type of evidence needed to substantiate his allegations-and 
prevail, and of the governing laws and regulations.  The 
veteran was specifically provided a copy of the regulations 
at 38 C.F.R. § 3.159.  The RO also informed him that if he 
disagreed with the RO's consideration of the evidence, or 
reasons provided, that he was to write and tell them why.  
The RO thus informed the veteran that he was to submit any 
additional evidence.  He was also notified of what specific 
evidence was needed to support his claims by way of the 
Board's December 1997 and March 2001 Remands.

Additionally, the undersigned Member of the Board 
specifically suggested additional evidence that may have been 
hypothetically pertinent to the specific claim during the May 
1997 hearing, if it had existed, such as an in-service left 
shoulder dislocation.  (See transcript at page 18, 32-34, and 
36.)  Costantino v. West, 12 Vet. App. 517 (1999) (VA hearing 
officer has regulatory duty under 38 C.F.R. § 3.103(c)(2) to 
suggest submission of evidence which claimant may have 
overlooked and which may be to his advantage).

In addition, in September 2002, the RO sent the veteran a 
VCAA letter.  That notice, and the earlier April 2001 notice, 
informed the veteran what the evidence must show, what he 
needed to still submit, and what VA would obtain for him-if 
he provided the basic information necessary to conduct a 
search.  That letter also informed him what he could do to 
help with his claim, and when and where to send the 
information and evidence.  The RO also told the veteran, on 
numerous occasions, that he should provide VA with additional 
evidence, or should call if, for example, he had questions 
concerning exactly what he needed to do.  

In short, review of the extensive evidence of record shows 
that the veteran was notified of the evidence necessary to 
substantiate his claim, the evidence VA sought on his behalf, 
and the evidence VA obtained on his behalf, as well as the 
evidence VA expected him to obtain.  After a review of the 
record in its entirety, then, it is clear to the Board that 
VA has met its duty to notify in this case.  

Because no additional evidence has been identified by the 
veteran as being available, but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran of what hypothetical evidence would be 
secured by VA and what evidence would be secured by him is 
harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  Here, 
though, there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case.  Hence, the Board finds 
that any such failure is inconsequential.  While perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); see 
also Soyini v. Derwinski, 1 Vet. App. 540 (1991).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, scheduled VA examinations and obtained additional VA 
records concerning his claim.  His Social Security records 
were obtained, and numerous private clinical, medical, and 
other records were obtained.  Special VA examinations and 
opinions were requested on his behalf.  



In this case, the Board finds that VA has done everything 
possible to assist the veteran.  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The veteran had active service from January 1991 to June 
1993.  He is a recipient of the parachutist badge and his DD 
Form 214 shows that he underwent basic airborne training.

On the veteran's December 1990 examination prior to service 
enlistment, his upper extremities were evaluated as normal.  
Review of the service medical records reveals no findings, 
complaints, or diagnoses indicative of any shoulder disorder.  
On the veteran's April 1993 examination prior to separation 
from service, the upper extremities were again evaluated as 
normal.  In the physician's summary it was noted that the 
veteran complained of shoulder pain of one year's duration.  
It was also noted that the veteran reported injuring his 
right shoulder in a parachute jump.

On VA medical examination in August 1993, the veteran gave a 
history of injuring his right shoulder while parachuting 
during service.  It was said that he did not remember any 
specific incident, but he believed that it could have 
occurred while he was in a parachute unit.  He said that the 
injury happened about one year earlier and that his shoulder 
dislocated at the time and was put back without anesthesia.  
At the time of the examination, the veteran complained that 
his shoulder would pop whenever he lifted anything heavy.  
Evaluation revealed slight tenderness over the anterior right 
shoulder.  It was said that this seemed more subjective than 
objective. There was no swelling or deformity in the shoulder 
region.  An x-ray showed normal bones and soft tissues.  At 
the conclusion of the examination, no diagnosis was rendered 
in regard to the right shoulder.

In an April 1995 statement, the veteran said, in pertinent 
part, that he had made 16 parachute jumps during service and 
that his shoulders began to bother him toward the end of his 
period of service.  He also said that his shoulder pain had 
continued to worsen since his service discharge.

During private treatment in October 1996 for complaints that 
included discomfort in the left cervical spine, the scapula, 
and the suprascapular and the intrascapular area, the veteran 
also stated that moving his right upper extremity caused pain 
in the suprascapular and or interscapular areas.

During a May 1997 RO hearing before the undersigned Board 
member, the veteran testified that he worked in construction 
prior to service, but never experienced shoulder pain.  He 
said that he first experienced shoulder pain after a 
parachute jump in which his parachute malfunctioned and 
caused him to hit the ground unusually hard.  He asserted 
that he reported problems with his shoulders on his discharge 
examination, but was not treated for this problem during 
service.  He said that he had difficulty doing push-ups and 
other physical exercises during service because of his 
shoulder pains.  He denied ever having dislocated a shoulder 
during service, but he had at one time believed that he did 
because his right shoulder hurt so much.  He said that a 
private physician told him that his shoulder pains could be 
due to a problem with a spinal disc.

Private clinical records reflect treatment during late 1996 
and early 1997 for complaints which included neck pain and 
pain in the left scapular area, as well as pain and weakness 
in the left arm and numbness in the fingers of the left hand. 
The record indicates that these complaints were attributed to 
cervical radiculopathy, rather than to any pathology specific 
to the left shoulder.  The veteran was found to have a 
herniated disc at C6-7. He underwent hemi-laminotomy, hemi-
facetomy with nerve root decompression and extraction of the 
herniated disc at a private hospital in December 1996, after 
which the symptoms referable to the left arm and shoulder 
improved considerably.  (As noted in the Introduction section 
of this decision, service connection has been granted for the 
veteran's postoperative cervical spine disorder.)

The June 2000 VA orthopedic examination report shows that the 
VA examiner diagnosed the veteran as having a left shoulder 
strain, although no abnormalities in the left shoulder were 
clinically noted on the examination.  (On evaluation, the 
examiner reported markedly diminished abilities, function and 
range of motion in regard to the right shoulder.)  While the 
examiner noted that the veteran's service clinical records 
did not reflect any complaints regarding his shoulders during 
service, he did not specifically render a medical opinion 
regarding the etiology of the left shoulder strain diagnosed 
on the examination.  Moreover, the Board again notes that 
complaints of shoulder pain were reported on the veteran's 
examination, although it was not clear whether the complaints 
involved both shoulders, or only the right shoulder.  In view 
of this ambiguity regarding the nature and etiology of the 
veteran's left shoulder symptoms, and the uncertainty as to 
whether the veteran has distinct pathology involving the left 
shoulder due to service, a further VA orthopedic examination 
was necessary to determine the etiology of the veteran's 
claimed left shoulder disability.

Thus, the Board asked the RO to have the veteran scheduled 
for a VA examination, where, in essence, the VA examiner was 
asked to distinguish the veteran's cervical spine disorder 
from any left shoulder pathology and, if separate left 
shoulder pathology was found, the examiner was to opine 
whether this disability picture was at least as likely as not 
due to some in-service event.  

The report of the October 2002 VA compensation and pension 
examination shows that the examiner obtained an oral history 
from the veteran, performed a physical examination, and 
thoroughly reviewed both the veteran's VA records and private 
medical records contained in the VA claims folders.  The 
Board therefore finds this contemporaneous and through 
examination particularly probative with respect to the issue 
of whether the veteran has current left shoulder disability 
that is related either to service, or to a service-connected 
disability.  See 38 C.F.R. §§ 3.303, 3.310.  

That VA examiner reported that, although the veteran reported 
telling the medical staff about his shoulder pain prior to 
discharge, the service medical records only reflected a 
complaint of "shoulder pain" at the time of his discharge.  
The examiner further noted that the veteran had a long, 
complicated history of evaluation both within the VA, and, 
after the fall of 1995, by private neurosurgeons and primary 
care providers.  The examiner noted that the veteran 
historically had numerous complaints, including radiculopathy 
symptoms in both of his upper extremities, right greater than 
left.  The veteran then had a cervical laminectomy, after 
which the symptoms of numbness and tingling in both upper 
extremities seemed to have subsided somewhat, although he 
still had problems with the numbness and tingling, and 
eventual pain in his arms and shoulders, whenever he lifted a 
heavy object such as a gallon of milk, or if he held his arms 
at 45 degrees of abduction and forward flexion with external 
rotation of a few degrees for more than a few minutes.  

The examiner then noted that the veteran would develop, from 
his neck to his posterolateral shoulder and down to his ulnar 
three fingers, a numbness, as well as tingling, in the radial 
border of the forearm out onto the thumb.  The examiner also 
noted that the veteran could get this to subside by simply 
returning his arms to his sides.  The examiner also reported 
that the veteran noted that for many years, he had headaches 
that started in the back of his head through to the back of 
his eyes, exploding outward, for which he now took Fiorinal.  

Regarding functional impairment and pain on movement, the VA 
examiner noted that "[t]oday, for instance, at his side his 
left arm and shoulder do not hurt him, but if he does 
anything with his neck or his shoulder, he will develop some 
pain across the posterolateral shoulder and down into his 
forearm and hand."  

On objective examination, the examiner found that neither arm 
particularly entered into the reciprocal motion that it 
should.  Specific examination of the veteran's left shoulder 
revealed that symmetrically, the veteran could abduct only to 
150 degrees and forward flex actively and passively only to 
160 degrees.  Adduction across the chest was to 45 degrees 
with some tightness in the perterolateral shoulder.  
Extension and internal rotations were reaching from the 
veteran's thumb to L3 on the spine.  Motor testing of the 
cuff revealed that the cuff was in fact pulling through in 
the supraspinatus, infraspinatus, teres major and 
subscapularis with at least 4/5 strength.  

On neurological examination, the examiner found that motor 
strength appeared intact with the right upper extremity being 
very slightly stronger than the left.  Left upper extremity 
sensory loss was found in a band of loss of all sensation 
except contact that started in his low cervical spine, came 
across his posterolateral shoulder and eventually got to his 
little ring, and long fingers.  Additionally, there was 
decreased sensation to pinprick and light touch on the palmar 
surface of his thumbs.  The assessment was probably C5 or C6 
or C7 radiculopathy, left and right, and "doubt separate 
shoulder pathology."  

The report of a radiographic examination of the veteran's 
left shoulder found that there was widening of the 
acromioclavicular joint, minimal degenerative changes in the 
glenohumeral joints, and that the humeral head sat slightly 
high, compatible with a remote rotator cuff injury.  No other 
significant abnormality was noted.  The report of the MRI 
examination revealed that the rotator cuff was normal, 
without evidence for tear, the bulk of the muscles were 
normal, the biceps tendon was intact, as was the labrum.  No 
abnormal fluid collection was seen, and there was minimal 
acromioclaviclar joint degenerative change.  

Specifically, in regards to the question posed by the Board's 
March 2001 remand, the examiner opined that the veteran's 
left shoulder pathology had little, if anything, to do with a 
"sprain" which he suffered while he was in the military, 
and parachuting from planes.  "It is my opinion that the 
shoulder pathology is all related to his cervical 
radiculopathy."  




III.  Analysis

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is legitimate reason to question whether a disease 
or injury noted in service was chronic, then a showing of 
continuity of symptomatology after discharge is normally 
required-unless there is medical evidence that the in-
service condition, although not diagnosed as such in service, 
was chronic, see 38 C.F.R. § 3.303(b), or there is evidence 
that connects the current condition to the in-service 
condition, see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).  See, too, Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

Generally, to show the requisite connection between the 
current disability and service, the record must include:  (1) 
medical evidence confirming the veteran currently has the 
disability alleged, (2) medical evidence, or in certain 
circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Additionally, in cases where a veteran served for at least 90 
days during a period of war or after December 31, 1946, and 
in cases where certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

First, the Board determines that there is no evidence that 
the veteran manifested a left shoulder arthritic disorder 
that became manifest to a degree of 10 percent within one 
year from the date of termination of his service.  See 
38 C.F.R. § 4.71a, including diagnostic codes 5003, 5010, 
5200-5203.  

There is also no probative, competent, medical evidence to 
show that the veteran currently manifests a left shoulder 
disability that is distinct from his already service-
connected cervical spine disability.  

Although the veteran has made such complaints, and although 
the Board finds his testimony as to his impressions and 
recollections not inherently incredible, he has not 
demonstrated that he is competent to render a qualifying 
medical opinion with respect to the question at issue in the 
instant case.  

That is, he is competent to comment on his behavior and 
symptoms in service.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  But, as a layman, he does not have the 
medical expertise necessary to give a probative opinion on 
such additional determinative issues as his current diagnosis 
and whether it is causally related to his service in the 
military.  See Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1991) (a lay person is competent to state that certain in-
service symptomatology was experienced or witnessed, but is 
not competent to offer a medical opinion as to the cause or 
etiology of the claimed disability.)  That is, he is not 
competent to opine as to the reason he manifested those 
symptoms, or a diagnosis for them.  This instead requires a 
supporting medical opinion.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish .. . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

A careful review of the record does not show that the veteran 
did suffer from a left shoulder strain during service, only 
that one was assessed after examination in June 2000.  After 
a more current, thorough, and longitudinal review, however, 
the October 2002 VA examiner found that, even assuming, for 
the purposes of argument only, that the veteran suffered such 
an injury due to service (despite the fact that his SMRs are 
negative for this injury, but not for other injuries); that 
the veteran's left shoulder pathology was all related to his 
cervical radiculopathy.  

This examiner based his conclusion on a full review of the 
record, a complete physical examination, and additional 
neurological testing and additional diagnostic study.  It is 
the most current, complete examination of record on the 
specific question at hand, and is thus particularly probative 
in the instant case.  

Additionally, this examiner relied on the veteran's SMRs, and 
since the service medical records are far more 
contemporaneous to the relevant time in question, they are 
inherently more reliable and probative than later 
recollections, or the veteran's own personal, but 
unsubstantiated, account of his medical history that he 
provided to his private practioners.  See Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  The medical evidence that may 
tend to show a connection between the veteran's service and a 
left shoulder disability declines in probative value where, 
as here, there is such a lengthy time period between the 
purported incidents in service and the current allegations.  
Cf. Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

Thus, for all of the above reasons and bases, the Board finds 
the October 2002 VA examiner's final opinion on the matter 
dispositive with regard to the issue of whether there is an 
extant left shoulder disability.  

Therefore, since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Service connection for a left shoulder disorder is denied.




	                        
____________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

